—Appeal by the defendant from a judgment of the Supreme Court, Queens County (LaTorella, J.), rendered June 12, 1997, convicting him of burglary in the third degree, criminal mischief in the fourth degree, criminal possession of stolen property in the fifth degree, possession of burglar’s tools, and unlawful possession of a radio device, upon a jury verdict, and imposing sentence.
*448Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the court providently exercised its discretion in sua sponte dismissing a prospective juror since the juror’s responses to the court’s own questions revealed that he was unqualified to serve (see, People v Zamora, 243 AD2d 746; People v Mitchell, 224 AD2d 316).
The defendant’s remaining contention is unpreserved for appellate review (see, People v Stewart, 81 NY2d 877) and we decline to reach it in the exercise of our interest of justice jurisdiction. Ritter, J. P., Altman, Schmidt and Smith, JJ., concur.